Order entered October 30, 2012




                                             In The




                                     No. 05-12-00126-CR

                        BRAN-DON RICHARD KOONTZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 416th District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-81190-2011

                                           ORDER

       The Court GRANTS the State’s October 24, 2012 first motion for extension of time to

file the State’s brief. The State’s brief received by the Clerk of the Court on October 26, 2012 is

DEEMED timely filed on the date of this order.




                                                    JUSTICE